Citation Nr: 1413930	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 18, 2006, for an award of service connection for lumbar strain with degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1963 to May 1964 and from September 1967 to November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for a low back disability in June 1999, which was denied by a February 2000 rating decision; he did not appeal this decision.  

2.  The Veteran applied to reopen the claim of service connection for a low back disability in October 2000, which was denied by the RO without appeal in February 2001; and in July 2004, which was denied by the RO without appeal in February 2005.  

3.  The Veteran filed his most recent petition to reopen his claim of service connection for a low back disability on December 18, 2006. 

4.  Throughout the appeal, the Veteran's lumbar strain with degenerative disc disease has been manifested by muscle spasm of the lumbosacral spine resulting in an abnormal gait and forward flexion limited to 45 degrees.  

5.  Throughout the appeal, the Veteran has manifested peripheral neuropathy of the left sciatic nerve that is productive of mild impairment.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 18, 2006, for the grant of service connection for lumbar strain with degenerative disc disease are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).

2.  The criteria for an initial rating in excess of 20 percent for lumbar strain with degenerative disc disease have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2013).  

3.  The criteria for an initial rating of 10 percent for left sciatic neuropathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Additional VCAA notice is not required concerning the "downstream" initial rating and effective date elements of the claim. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the initial rating and effective date, and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in May 2010 addressing the downstream earlier-effective-date and initial rating claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 2008); Huston v. Principi, 17 Vet. App. 195 (2003).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in March 2009.  The Board finds that the examination obtained is adequate.  The examination was provided by a qualified medical professional and contains necessary findings to rate the low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  


Earlier Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) .

The United States Court of Veterans Appeals (Court) held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).  


The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

When evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown,  Vet. App. 352, 356-57 (1995).  

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).  

The Veteran contends that his lumbar strain with degenerative disc disease warrants the assignment of an effective date prior to the December 18, 2006, effective date assigned for the grant of service connection for this issue, as he had initially filed claims for this disability, which were denied, but that he never received notification of these denials.  

The Veteran served on active duty from October 1963 to May 1964 and from September 1967 to November 1970.  He filed his initial claim for service connection for a low back disability in June 1999, which was denied by a February 2000 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within one year of the decision.   He applied to reopen the claim of service connection for a low back disability in October 2000, which was denied by the RO in February 2001, and in July 2004, which was denied by the RO in February 2005.  The Veteran did not appeal these decisions and no new and material evidence was received within one year of these decisions.  These decisions, including the February 2005 rating decision were final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a) , 3.156(b), 3.160(d), 20.200, 20.302, 20.1103; Evans v. Brown 9 Vet. App. 273 (1996) (The last decision denial on any basis is to be finalized.)  

The Veteran filed a petition to reopen his claim for service connection for a low back disability on December 18, 2006.  On VA examination in March 2009, an examiner rendered an opinion that it was more likely than not that the Veteran's current lumbar disability, diagnosed as lumbar strain with degenerative disc disease, is causally related to terms of service.  Based upon this positive nexus opinion, service connection was awarded by the RO, effective December 18, 2006.  

After a careful review of the record, the Board has determined, based upon the satisfactory and probative evidence set forth above, that an earlier effective date prior to December 18, 2006, for the grant of service connection for lumbar strain with degenerative disc disease is not warranted.   

As noted, the proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  In this case, the Veteran filed several claims of service connection for a back disability, with the last being denied in a February 2005 RO decision.  The Veteran did not timely perfect an appeal on any of these decisions and the February 2005 rating decision was final.  The Veteran filed a petition to reopen his claim for service connection for a low back disability on December 18, 2006.  The March 2009 rating decision granted the Veteran's claim for service connection for lumbar strain with degenerative disc disease. 

Although it has been contended by and on behalf of the Veteran that he never received notification of the denials of service connection, The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the government's administrative processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 1992), the Court applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  There is no clear evidence to the contrary that the RO did not mail the Veteran's notice letters following each of the denials of service connection for the low back disability.  Copies of each of the notice letters are contained in the claims folder and were addressed to the Veteran at the most recent addresses provided by him.  

The Veteran did not timely perfect an appeal of the February 2005 rating decision so it is considered final.  It is accepted as correct in the absence of collateral attack by showing the decision involved CUE.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In this case, the Veteran has not raised a claim asserting CUE with any of the prior rating decisions.  Following the February 2005 final rating decision, there is no evidence in the claims folder showing that the Veteran had intended to file a formal or informal claim for service connection for a low back disability prior to December 18, 2006.   

In summary, there is no correspondence of record received following the final February 2005 rating decision and prior to December 18, 2006, indicating an intent to apply for service connection for a low back disability.  Thus, the claim for an earlier effective date prior to December 18, 2006, for the grant of service connection for lumbar strain with degenerative disc disease is denied.  

Rating Lumbar Strain 
With Degenerative Disc Disease

Service connection for lumbar strain with degenerative disc disease was granted by the RO in a March 2009 rating decision.  The 20 percent initial disability rating was awarded under the provisions of Code 5237 from the date of reopened claim in December 2006.  


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from December 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.  

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

On examination by VA in March 2009, the Veteran stated that his pain was flaring continuously and that it radiated into his left groin.  He limited his activities such as yard work and could not do significant lifting, even picking up clothing off the floor.  He could not stand for more than three or four minutes and could not walk more than 100 yards with a cane.  He had had no 24 hour incapacitations.  On examination, he walked with a marked antalgic gait.  He carried an aluminium cane in his right hand.  Examination of the lumbar spine revealed quite significant spasm in the paravertebral musculature of the low back and decreased lumbar lordosis.  Range of motion of the lumbar spine was forward flexion to 45 degrees, backward extension to 15 degrees, right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees.  The movements all caused a sensation of pain.  Straight leg raising bilateral caused tingling in the bottom of the feet and worsening pain in the back.  He had intact, but give-way weakness of muscular strength in the dorsiflexion and plantar flexion of the ankles and extensor hallucis longus.  Deep tendon reflexes were 1+ in the ankle jerks and knee jerks, bilaterally.  Sensation was intact to light touch in the legs.  An MRI of the lumbar spine, performed in February 2007, reportedly showed degenerative disc disease.  The diagnosis was lumbar strain with degenerative disc disease of the lumbar spine and left lumbar radiculopathy.  Regarding repetitive range of motion, there were no changes with repetitive ranges of motion of the spine.  Pain was the major functional impact on motion.  

VA X-ray studies dated in August 2012 show degenerative disc disease at L5-S1, with no gross evidence of acute fracture.  Very mild degenerative spurring was noted in the thoracic spine.  The Veteran was encouraged to take his medications as ordered, limit lifting, and to use good body mechanics when he was required to lift (i.e. to use his thighs to lift).  The Veteran verbalized an understanding of and agreed with the plan of care.  

The Veteran's current 20 percent rating is based upon muscle spasm of the lumbosacral spine resulting in an abnormal gait and forward flexion limited to 45 degrees.  There is no evidence in the record that he has forward flexion limited to 30 degrees or less nor have incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months been demonstrated.  Notably, on examination in February 2009, the Veteran denied having had any incapacitating episodes.  On examination at that time, there was no additional functional impairment of the spine that would warrant an increase in his disability rating.  Under these circumstances, there is no basis for the assignment of a schedular rating in excess of 20 percent for the low back disability at any time during the appeal.  

It is noted by the Board, however, that regulations applicable to the evaluation of low back strain provide that a separate rating may be assigned for neurologic involvement.  Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

On examination, the Veteran had complaints of pain into his left groin and straight leg raise testing resulted in a tingling sensation in the bottom of the feet.  The diagnosis included left lumbar radiculopathy.  Resolving reasonable doubt in the Veteran's favour, the Board finds that mild incomplete paralysis of the left sciatic nerve is demonstrated.  As such, a separate 10 percent rating is awarded.  A rating in excess of 10 percent is not warranted, as the disability is shown to be no more than slight in degree.  Although the Veteran has complaints of tingling in both of his feet, no diagnosis regarding the right sciatic nerve was made so there is no basis for a separate award of disability of the right sciatic nerve.  As such, a separate 10 percent rating for left sciatic neuropathy is allowed.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back disability directly corresponds to the schedular criteria for the 20 percent evaluation for muscle spasm and limitation of forward flexion, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The mild left sciatic impairment caused by peripheral neuropathy of that nerve that was noted on the examination report is specifically contemplated in the schedular rating criteria, and is the basis for a separate schedular rating that recognizes functional impairment distinct from the service-connected low back strain.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's lumbar spine disability, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, he is in receipt of a 100 percent schedular rating for post traumatic stress disorder.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

						(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than December 18, 2006, for service connection for lumbar strain with degenerative disc disease is denied.  

An initial rating in excess of 20 percent for lumbar strain with degenerative disc disease is denied.  

A separate 10 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


